Citation Nr: 0012233	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arkansas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1950 to April 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

1.  The appellant's complete service medical records are not 
available.

2.  The appellant's discharge examination, performed in April 
1954, revealed that his hearing was rated 15/15 in both ears 
on a whispered voice hearing test.

3.  The first post service medical evidence documenting a 
hearing loss disorder was in February 1997, over forty-two 
years after the appellant's discharge from active duty 
service.

4.  There is no medical opinion, or other competent evidence, 
linking the appellant's current hearing loss to his active 
military service.  

5.  The appellant has not presented a plausible claim for 
service connection for bilateral hearing loss. 


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for bilateral hearing loss, and, 
therefore, there is no statutory duty to further assist him 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "presumptive" basis.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.307, 
3.309 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Sensorineural hearing loss may be presumed to have been 
incurred during active military service if it is manifested 
to a degree of 10 percent within the first year following 
active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

The appellant's complete service medical records are not 
available for review for evidence of inservice hearing loss.  
His records are believed to have been destroyed in a fire at 
the National Personnel Records Center (NPRC).  Consequently, 
in reaching this decision, the Board acknowledges that it has 
a heightened obligation to provide an explanation of the 
reasons or bases for its findings and to consider the benefit 
of the doubt rule under 38 U.S.C.A. § 5107(b) (in the event 
the claim is found to be well grounded).  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

II.  Factual Background

The appellant served on active duty in the United States Air 
Force from July 1950 to April 1954.  His discharge 
examination was conducted in April 1954.  The report of this 
examination noted that his ears were normal and that his 
hearing was rated at 15/15 in both ears on a whispered voice 
hearing test.

In February 1997, the appellant filed his original claim 
seeking service connection for bilateral hearing loss.  In 
April 1997, the RO mailed the appellant a letter requesting 
evidence to show that his hearing loss was incurred in or 
aggravated by his military service and that this condition 
has existed continuously since his discharge from the 
service.

In April 1997, the appellant filed a letter in support of his 
claim.  In his letter, he indicated that his inservice duties 
exposed him to loud noise.  Specifically, he indicated that 
he worked "on the flight line, performing maintenance on 
various aircraft equipment, and flew on test flights."  He 
also noted that he received "no medical treatment for 
hearing loss while in the service."  Following his discharge 
from the service, the appellant reported that he was employed 
as a technical writer.  He indicated that he "worked in an 
office 90 percent of the time and visited field installations 
at other times."  He noted that he first noticed his hearing 
loss in "the early '60s after one of our children was 
born."  He also noted that he was diagnosed with hearing 
loss due to nerve deafness at that time, but that these 
medical records "were destroyed several years ago."  
However, he alluded to medical treatment in the post service 
period corresponding to his former employment with the 
Celotex Corporation (from the Otolaryngology Head and Neck 
Surgery Associates in Texarkana, Arkansas).  He stated that 
he was in his late 50's when Celotex referred him to the 
aforementioned medical office at which time he was diagnosed 
with substantial hearing loss.

Medical treatment reports, dated from February 1997, were 
obtained from the VA medical center in Shreveport, Louisiana.  
The report of an audiological examination, performed in 
February 1997, noted Type A hearing loss, bilaterally.  A 
treatment report, dated in March 1997, noted the appellant's 
history of hypertension, enlarged prostate and gall bladder 
disease.  

In April 1997, a VA audiological examination was conducted.  
The report of this examination noted the appellant's 
narrative history of flight line noise exposure from 1950 to 
1954.  An audiological evaluation performed at that time 
noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
70
85
95
LEFT
45
35
60
75
85

The report also noted a speech recognition ability of 100 in 
the right ear and 96 in the left ear.  The report concluded 
with findings of mild sloping to severe sensorineural hearing 
loss of the right ear and mild sloping to profound 
sensorineural hearing loss in the left ear.

In February 1998, the appellant submitted a statement in 
support of his claim.  In his letter, he indicated that he 
first noted his hearing loss after the birth of his first 
child in November 1955.  


III.  Analysis

The appellant in this case is essentially claiming that his 
current hearing loss was caused by exposure to flight line 
noise during his active duty service.  Accordingly, the 
determinative issues presented by this claim are: (1) whether 
he had hearing loss during service or within the first post 
service year; (2) whether he has a current hearing loss 
disorder; and if so, (3) whether the current disability is 
etiologically related to hearing loss incurred in service.  
The Board concludes that medical evidence is needed to lend 
plausible support to all three issues presented by this claim 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-94 (1992).  The Board also notes that the 
appellant has not attributed his hearing loss to any direct 
involvement in combat.  Accordingly, the provisions of 
38 U.S.C.A. § 1154 do not apply.

Based upon the VA audiological examination performed in April 
1997, the Board concludes that the appellant has a current 
hearing loss disability for VA benefit purposes.  See 
38 C.F.R. § 3.385 (1999).  However, the remaining questions 
to be determined herein must be answered in the negative.

The evidence of record does not show that the appellant 
sustained bilateral hearing loss during service or within the 
first post service year.  Although the majority of the 
service medical records have been irretrievably lost, the 
discharge examination is of record, and the report of this 
examination, performed in April 1954, noted that the 
appellant's ears were normal and that his hearing was rated 
at 15/15 in both ears on a whispered voice hearing test.  
Furthermore, in his letter dated in April 1997, the appellant 
denied having received any treatment for hearing loss while 
on active duty service.  Accordingly, no inservice incurrence 
or aggravation of hearing loss has been shown.

The Board also concludes that the evidence of record does not 
show that the appellant's current hearing loss disorder is 
etiologically related to his active duty service.  His claim 
that his current hearing loss disorder is due to, or related 
to, his active duty service must be balanced against the fact 
that his contentions are not supported by any evidence, 
medical or otherwise.  The inference to be drawn from his 
contentions, to the effect that his current hearing loss 
disorder is related to his inservice flight line noise 
exposure occurring over forty-three years ago is at best, lay 
conjecture, for which he is not competent himself to assert 
in the absence of supporting medical evidence or opinion.  
The appellant has not established that he has any medical 
training or expertise, and accordingly is not qualified to 
render a medical opinion as to etiology.  See Moray v. Brown, 
5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

As there is no competent medical evidence linking the 
appellant's current hearing loss disability to any inservice 
injury or disease, the claim is not plausible and, therefore, 
not well grounded.  His statements on appeal regarding what 
medical professionals have told him concerning the etiology 
of his hearing loss (at the time of the above-cited VA 
examination of 1997), which are not corroborated by the VA 
examination reports of record or by other equivalent medical 
opinion statement, are insufficient to render his claim well 
grounded.  See e.g. Robinette v. Brown, 8 Vet. App. 69 (1995) 
(hearsay medical evidence, transmitted by a layperson, cannot 
be sufficient to render a claim well grounded; connection 
between what a physician said and a layperson's account of 
what that physician purportedly said is simply too attenuated 
and inherently unreliable to constitute competent "medical 
evidence" to well ground a claim).

The Board is aware of its heightened responsibility to 
explain its reasons and bases where service medical records 
are presumed lost and unavailable, O'Hare, 1 Vet. App. 365 
(1991), however, in the absence of competent medical evidence 
which links the appellant's current hearing loss to his 
military service of the early 1950's, there is simply no 
adequate basis to award service connection.  The Board does 
not wish to imply that the appellant's contentions are not 
credible, but reliance on his contentions alone to grant 
service connection could only be done by the Board's 
acceptance of (1) mere conjecture as to the actual incurrence 
of a disease or injury in service and (2) a layperson's 
opinion to provide the necessary link showing the incurrence 
of a disease process in service and its etiological 
relationship to a current disability.  As detailed above, the 
relevant caselaw requires that the "link" must be satisfied 
by competent medical evidence.  In this case, unfortunately 
for the appellant, there is none.  With these factors for 
consideration, the Board is of the opinion that it has done 
all it can to satisfy the duty to explain its reasons and 
bases under O'Hare, and that case's progeny.

Pursuant to 38 U.S.C.A. § 5103(a), VA may be obligated to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a 
benefits claim.  Robinette, 8 Vet. App. 69 (1995).  In this 
case, the appellant has not put VA on notice of the existence 
of any additional evidence, that, if submitted, could make 
his claim well grounded.  In a letter dated in April 1997, 
the appellant indicated that he received an audiological 
examination in his late 50's while working at Celotex from 
the above-cited Texarkana clinic at which time a substantial 
hearing loss was diagnosed.  Based upon his age, these 
additional records would be dated somewhere between 1987 to 
1992.  While the Board accepts his allegation as to the 
findings on these additional records, there is no reason to 
believe that the claim would be aided by their retrieval.  
Specifically, these additional records noting a diagnosis of 
bilateral hearing loss would still be dated over thirty years 
after the appellant's discharge from active duty service.  
Hence, this claim would still be lacking competent evidence 
of a nexus between current hearing loss and his active duty 
service.

Accordingly, the Board concludes that further action to 
develop the claim under 38 U.S.C.A. § 5103(a) (West 1991) is 
not required.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA "duty" is just what it states, a duty 
to assist, not a duty to prove a claim).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

